DIMITROULEAS, WILLIAM P., Associate Judge,
specially concurs.
The able trial judge relied upon Wemett v. State, 567 So.2d 882 (Fla.1990), in imposing an upward departure sentence, implicitly finding that the combination of age related vulnerability and other substantial factors constituted a valid ground for upward departure. Subsequent to the sentencing in this case, Robinson v. State, 589 So.2d 1372 (Fla. 4th DCA 1991), rev. denied, 599 So.2d 1280 (Fla.1992), rejected as grounds for departure a more egregious set of facts than those present in this case. If the behavior in Robinson was not sufficiently barbaric and grotesque to support an upward departure, then I must reluctantly agree that Mr. Clifton’s actions do not support an upward departure. Therefore, I concur in the reversal and remand for resentencing within the guidelines.